381 F.2d 737
HAUGHTON ELEVATOR COMPANY, Appellee,v.DONATA CORPORATION, Appellant.HAUGHTON ELEVATOR COMPANY, Appellant,v.DONATA CORPORATION, Appellee.
Nos. 11272, 11273.
United States Court of AppealsFourth Circuit.
Argued June 21, 1967.Decided July 18, 1967.

James R. Treese for Haughton Elevator Co.
George E. Cranwell, Washington, D. C., for Donata Corp.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
For reasons sufficiently appearing in the memorandum opinion of the District Court, 271 F.Supp. 958 the judgment, on these cross appeals, is affirmed.


2
Affirmed.